NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	Claims 1, 3-7 and 10-17 have been amended, and new claims 18-23 have been added as requested in the amendment filed on August 26, 2021. Following the amendment, claims 1-23 are pending in the present application.

	Applicant’s amendments in the response filed August 26, 2021 have overcome the objections and rejection of record. Accordingly, claims 1-23 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Russell Garman on September 11, 2021.

The application has been amended as follows: 
IN THE CLAIMS
In claim 5, line 3, the phrase “human or” has been deleted.

In claim 13, line 2, the word “form” has been deleted and replaced therefor with the word --from--.

In claim 21, line 1, the word “form” has been deleted and replaced therefor with the word --from--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims have been amended to better clarify the claimed invention.
The prior art does not teach or reasonably suggest an antibody that comprises the specific CDR sequences as recited in present claim 1, wherein the antibody specifically binds pyroglutaminated amyloid-beta (3pE A) peptide.  A search of the prior art, for example, reveals that the heavy chain variable region sequences (i.e., SEQ ID NOs: 9, 11, 13, 15, 16, 17, 19, 20, 21) and light chain variable region sequences (i.e., SEQ ID NOs: 10, 12, 14, 18, 22, 53, 55) as recited in the claims are novel and non-obvious.  The closest prior art was cited in the previous Office action mailed 05/26/2021.
The claims as written require all six CDR sequences, as well as full-length VH and/or VL sequences, or full-length heavy chain and/or light chain sequences to be present. The antibodies as claimed are useful and can be made in the absence of undue experimentation. The specification provides adequate written description of the claimed antibodies.
One of skill in the art using the guidance provided in the present specification could have reasonably made and used the presently claimed antibodies and their encoding nucleic acid sequences, as well as practiced therapeutic methods of administering the claimed antibody for the treatment of a condition associated with amyloid-beta plaque formation, such as Alzheimer's disease, without undue experimentation.
Finally, while both U.S. Patent Nos. 10,519,223 and 10,851,156 have common inventors and applicants with the instant application, and the patents each contain claims that encompass antibodies that specifically bind to 3pE A peptide, the antibodies encompassed by the patented claims are directed to different antibodies having a different set of six CDR sequences that are distinct from the presently claimed antibodies. Therefore, the claims of the ‘223 and ‘156 patents do not teach or render obvious the presently claimed antibodies, nucleic acid molecules, or methods.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649